Mr.
President, I have the pleasure of congratulating you on your
election as President of the General Assembly at its fifty-
fourth session. Confident that your experience and ability
will strongly influence the successful outcome of the
proceedings of this session, I assure you of my delegation's
readiness to cooperate with you in fulfilling your task.
I would like to avail myself of this opportunity to
express my thanks to His Excellency Didier Opertti Badán,
President of the General Assembly at its fifty-third session,
for his contribution to the achievements and success of that
session. It is also my pleasure to express appreciation for
the efforts that Secretary-General Kofi Annan has exerted
in order to enable the Organization to fulfil its role in
promoting international peace and security and in furthering
international cooperation. I also extend the sincere
congratulations of the State of Bahrain to the Kingdom of
Tonga, the Republic of Nauru and the Republic of Kiribati
upon their admission to the United Nations.
On 6 March 1999, the State of Bahrain announced to
the people of Bahrain and to the world the sad news of the
passing away of His Highness Shaikh ‘Isa Bin Salman Al-
Khalifa, may God grant him peace and mercy. He was a
great and humane emir who loved people and was loved by
the people by virtue of the remarkable traits he exhibited,
which are the embodiment of the Bahraini character:
loyalty, tolerance and civility. He, may God bestow His
mercy upon him, championed national independence, the
Constitution, the consultative process and the erection of
the State institutions and the rule of law. He championed
development, comprehensive renaissance and diversification
of the national economy. He championed Gulf cooperation
and Arab solidarity through the most difficult times and
situations. He championed peace and international
cooperation and genuine friendship among all peoples.
These causes were the legacy of the late emir, whose
approach will continue to be the beacon that guides
Bahrain as it moves forward along its national path and
as it pursues Gulf cooperation, Arab solidarity, regional
cooperation with neighbours and international cooperation
with one and all.
In view of this session’s special momentousness, as
it is being held at a juncture between the end of a century
and the beginning of a new millennium, it behoves us to
pause and reflect on the experience of the United Nations
over the last half century. It should again be emphasized
that, as we approach the third millennium, we ought to
direct our actions in consonance with the principles and
purposes of the United Nations Charter, which are aimed
at enhancing peace and economic and social development,
in the interest of the world as a whole and on the basis of
equality, justice and respect for law.
The Organization’s experience of more than 50
years, with all its successes and setbacks in dealing with
crises and in addressing the challenges facing the world,
has demonstrated that the benefits of past experience
should be taken into account as we prepare for the future.
In this way we would be better equipped to contribute to
the building of a new world and a brighter future and
would be better committed to the United Nations. Some
of that experience has proved that departure from the
United Nations principles, Charter and resolutions has
strained relations among many States and caused regional
disputes and ethnic conflicts that have threatened security
and stability in numerous regions of the world. Yet
humanity has accomplished much during the last half
century, particularly through United Nations involvement
in the maintenance of international peace and security,
sustainable development and international cooperation.
Such United Nations endeavours deserve our appreciation
and commitment so that we can alleviate the human
suffering of those who are beset by poverty and lack of
security, stability and the basic requirements of a life of
dignity.
17


Hence, our common agreement on enhancing the
vitally important role of the United Nations during the
forthcoming millennium as the embodiment of the
international community’s conscience and its hope of
building a better world in which our common human
aspirations, as enshrined in the Charter, can be realized.
Bahrain’s experience on the Security Council during
the past two years has demonstrated that small countries are
capable of effectively contributing to the causes of
international peace and security. That experience has also
reaffirmed Bahrain’s convictions, most notably its
adherence to the principles of the United Nations Charter
and international legality, which reflect the will and desire
of the international community to live in security, tolerance
and peace. It has also confirmed the importance of
strengthening the principles of equitable geographic
representation and transparency as important values and
principles in international relations. Such principles would
enhance the Security Council’s role in maintaining peace
and security and help develop its ability to function
effectively. Therefore, it is essential that efforts be exerted
to reform the Council so that it can adequately reflect
political realities and cope with the changing international
climate during the next century.
The role of the Security Council in dealing with the
questions of peace and security requires that the processes
of peacekeeping and peace-building be interrelated in order
to prevent the renewal of conflicts; hence Bahrain’s request
for the convening of an open meeting during its term as
President of the Council last December, to consider the
relationship between peacekeeping and peace-building. The
extensive participation of members of the Council and other
Members of the United Nations bears witness to the
conviction of many Member States that such linkage is
essential for the integration of political action with action
in the field of economic and social development.
Bahrain’s enthusiasm and interest in taking part in
joint efforts to reach solutions for issues of peace and
security have been demonstrated by its active and
constructive participation whenever the Security Council
has dealt with such questions. By virtue of the expertise
that it has gained, Bahrain will be active, both within its
region and at the international level, in furthering the
principles of security, peace and stability.
Since the beginning of Bahrain’s modern revival, our
country has been building a modern State and a developed
civil society on the basis of developing, preparing and
qualifying the individual to deal with the demands of our
time and to participate positively in present and future
transformation. As a result, Bahrain has been able to build
an open and developed economy that has made it possible
for the country to realize comprehensive and sustainable
human development, as reflected in its remarkable
ranking in the human development index for five
consecutive years. This is also reflected in the reports of
the United Nations Development Programme, whose
contributions and efforts in the field of development in
many States we commend.
The State of Bahrain has long been aware of the
importance of human development and has thus drawn up
plans and policies for the development and utilization of
the capabilities of Bahrainis in all fields. It has also
enacted legislation encouraging women to join the
workforce and to enter the labour market. Thus, the
percentage of Bahraini women in the entire public sector
labour force reached 33.5 per cent in 1998, and the total
number of women in the private sector labour force has
reached 20 per cent. The State of Bahrain takes pride in
this achievement at the regional and international levels.
It makes available equal opportunities to both men and
women in the fields, inter alia, of education, health care
and social welfare, as these are basic priorities of human
rights for which Bahrain’s efforts have been applauded by
United Nations human rights bodies and experts.
In its new era under the leadership of its emir, His
Highness Shaikh Hamad Bin Isa Al-Khalifa, Bahrain will
continue on its course, which has allowed it to assume a
prominent place economically and socially, thereby
becoming an example of progressive development that
takes into account both the global dimension and the
preservation of its heritage and traditions.
Over the last two decades, the Gulf region has
witnessed serious and painful events, the ramifications of
which continue to pose a threat to the security and
stability of this vital region, which is an important hub for
world trade and for mutual, beneficial exchange between
various nations of the world.
Those events have demonstrated that the
maintenance and preservation of regional security can be
based only on respect for and strict observation of
principles that the State of Bahrain has always advocated,
most notably respect for the status quo and the
inviolability of established boundaries. Relations among
countries of the region should be based on the principles
of good neighbourliness, mutual respect and non-
interference in the internal affairs of other States.
18


Recognition of each State's national sovereignty is an
essential factor for the preservation of security and stability
in the region, as is the settlement of disputes by peaceful
means acceptable to the States concerned.
Accordingly, and reaffirming its consistent position
with respect to a number of regional and international
questions and its keen interest in the maintenance of
security and peace in the world, particularly in the Gulf
region, Bahrain again calls on Iraq to implement relevant
Security Council resolutions, especially those relating to
weapons of mass destruction and the release of prisoners of
war and detainees of Kuwaiti and other nationalities.
At the same time, Bahrain urges anew that efforts be
continued with a view to alleviating the suffering of the
brotherly Iraqi people resulting from sanctions. It is also
eager to ensure the independence, unity and territorial
integrity of Iraq and opposes any interference in its internal
affairs.
In the interest of security, stability and peace in the
Gulf region, Bahrain wishes to emphasize again its support
for all efforts aimed at settling by peaceful means the
dispute between the United Arab Emirates and the Islamic
Republic of Iran over the three islands, namely Abu Musa,
Greater Tunb and Lesser Tunb, all of which belong to the
United Arab Emirates. In this respect, Bahrain wishes
success to the work of the Tripartite Ministerial Committee
formed by the Gulf Cooperation Council to solve the
dispute in a manner that would lead to the establishment of
good and normal relations with the Islamic Republic of Iran
on the basis of the principles of good neighbourliness,
mutual respect and observance of mutual interests.
In conjunction with the questions of security and
stability, it is imperative that we re-emphasize the danger
of territorial claims aimed at changing established, inherited
and traditionally accepted boundaries. Bahrain therefore
welcomes the resolutions adopted by the summit of the
Organization of African Unity (OAU) held in Algeria in
July 1999 which confirmed the adherence of member States
to the principles set out in the OAU Charter and OAU
resolutions in respect of inherited and traditionally accepted
boundaries.
During the last three years, the Middle East peace
process has encountered a setback which froze and almost
completely destroyed the process, owing to the rigid
positions and contradictory policies of the previous Israeli
Government. Now that a new Government has taken over
and has made promises regarding its readiness to revive the
peace process, Bahrain, having endorsed that process from
the very beginning and having consistently worked
towards its success, expresses its hope that the new Israeli
Government will translate its promises into full, complete
and faithful implementation of all the agreements reached
and will be responsive to international efforts to make the
peace process a success.
Accordingly, the State of Bahrain has welcomed the
latest Palestinian-Israeli agreement on the implementation
of the Wye River accords signed at Sharm el-Sheikh as
a positive step towards a final settlement between the two
parties and the enhancement of the peace process among
all other parties.
The Arab side has repeatedly confirmed its
commitment to the peace terms reflected in the principles
of the 1991 Madrid Conference and the relevant United
Nations resolutions. It believes that achievement of a just,
comprehensive and lasting peace in the region should be
the strategic option that would obligate Israel to recognize
legitimate Arab rights, to comply with the relevant
resolutions of international legitimacy, including Security
Council resolutions 242 (1967) and 338 (1973), to respect
the right of the Palestinian people to have their own
independent State with Jerusalem as its capital, to fully
withdraw from all occupied Arab territories, including the
Syrian Arab Golan Heights, to the boundaries that existed
on 4 June 1967 and to withdraw from Lebanese territory
pursuant to Security Council resolution 425 (1978).
The success of the peace process and the
achievement of a just, comprehensive and lasting peace
will undoubtedly have a bearing on the future stability
and development of all the countries and peoples of the
region.
At the same time, we wish to stress the importance
of intensifying efforts to make the Middle East, including
the Gulf region, a zone free of all weapons of mass
destruction, including nuclear weapons.
The world has witnessed this year positive
developments in respect of an issue that was a source of
deep concern to the international Organization and the
international community, namely the question of
Lockerbie. We should like here to commend the Libyan
Arab Jamahiriya for complying with relevant Security
Council resolutions, as well as the other parties in the
case for the cooperation they have displayed. We also
welcome the suspension by the Security Council of
sanctions against Libya and express our appreciation of
19


efforts exerted by the Governments of the brotherly
Kingdom of Saudi Arabia and South Africa and by the
Secretary-General, as well as the concerned regional
organizations, which have led to agreement on the case. We
hope that this will lead to the complete lifting of sanctions.
The easing of the Kosovo crisis by virtue of the return
of refugees and displaced persons to their homes and
villages has imbued the international community with hope
and satisfaction. However, the whole world has seen
shocking images of the crimes of ethnic cleansing and the
terrorizing of innocent people and of the human suffering
that has beset the people of Kosovo, including the
displacement of about one million Kosovars, mass graves
and the destruction of villages and homes. It is incumbent
upon the international community to unfailingly guard
against and to address the causes of the phenomenon of
racism and all its manifestations.
In view of its keen interest in the maintenance of
international peace and security, the State of Bahrain calls
upon the United Nations and the international community
quickly to intensify their efforts, in cooperation with the
competent regional organizations, to settle the ongoing
conflicts in various regions and among a number of States.
These include the tense situation between Ethiopia and
Eritrea and internal strife in Afghanistan, Somalia, the
Democratic Republic of the Congo, East Timor and other
parts of the world.
Other sources of concern are the phenomena of
terrorism, violence, organized crime and related activities
such as transnational drug and weapons trafficking that
continue to pose a threat to all societies. To address these
problems the State of Bahrain supports the call by the Arab
Republic of Egypt for the convening of an international
conference, under the auspices of the United Nations, with
a view to drawing up a comprehensive strategy to combat
and eliminate these phenomena.
Since the end of the Second World War, the world
economy has experienced tremendous changes on the
international trade landscape, including the emergence of
giant trade conglomerates and a revolution in the fields of
technology, information and communications.
About half a century after the establishment of the
International Monetary Fund (IMF), the World Bank and
the General Agreement on Tariffs and Trade (GATT), the
international community was able to establish the World
Trade Organization (WTO) in order to undertake the
responsibility of establishing frameworks for world trade in
the forthcoming decades. Now, with the advent of the
twenty-first century and the rise of economic
globalization, the international community has to set
ambitious goals, most notable of which are the eradication
of poverty and the pursuit of economic and social
development.
Although the positive and constructive position taken
recently by the Group of Eight regarding the settlement of
the problems of indebtedness has created an atmosphere
of confidence and satisfaction, two important points
should be stressed. First, the burden of repaying the
remaining balances and the servicing of debts should not
interrupt the growth and integration of the national
economies concerned into the world economy. Secondly,
it is essential to create a favourable environment for the
promotion of economic and trade cooperation between
States on the basis of equality and mutual benefit and
within a framework of transparency of capital markets, in
addition to facilitating the transfer of technology and
encouraging international investment, which would
enhance development and growth for all, as well as
facilitating the equitable integration of the economies of
developing countries into the world economic system.
This will enable the world economy to avoid any other
shocks that are liable to have a universal impact.
The State of Bahrain is pleased and willing to
contribute to international efforts aimed at achieving
increased international economic cooperation, due to its
stability and strategic location, and the trade and
investment environment it enjoys — elements that have
helped it attract foreign capital and enhance its standing
as an advanced financial and commercial centre.
With the imminent approach of a new century, the
world has witnessed major historical changes precipitated
by technological and scientific advances, a
telecommunications revolution, a rapid flow of
information, a trend towards open global markets and a
widening scope of interaction between nations, cultures
and civilizations. All this serves as a harbinger signalling
the advent of a better world for humanity as a whole. Yet,
while we appreciate the positive aspects of such advance,
we are duty-bound to warn against the dangers that
accompany those positive aspects. Those dangers raise the
following questions.
To what extent can poor countries benefit from the
technological revolution? If they cannot, then the
revolution will serve only to widen the gap between the
poor and the rich. To what extent can scientific advance
20


and globalization solve the various environmental problems
that endanger the entire world, if such a solution is not
linked to solving the problems of development in poor
countries, on the one hand, and to curbing and rationalizing
consumer and welfare trends in rich countries, on the other?
To what extent can globalization of capital flows and
markets facilitate the flow of investments into developing
countries and boost their export capacities in a manner that
would enhance the development of their economies and
their contributions to the world economy? To what extent
can the potential of such advance and globalization be
utilized to help prevent the proliferation of weapons of
mass destruction, address ethnic conflicts, settle disputes
and eliminate the threat of international terrorism? To what
extent can this advance and globalization be utilized to
enhance opportunities for improving the quality of
education, culture and worldwide intercultural knowledge,
with a view to upholding the ideals of peace, equality and
brotherhood among the entire human race?
With the advent of the third millennium, it behoves us
to consider and reflect upon the accomplishments of
humanity, on the one hand, and the horrible human
suffering that has beset thousands of individuals as a
consequence of disputes, conflicts and poverty, on the
other. We believe that the United Nations is the principal
forum for such reflection and consideration so that solutions
can be found for these disputes and conflicts. It is Bahrain’s
conviction, in this connection, that the international
community can enhance its standing and its values during
the next millennium and ensure a better destiny for itself,
through the achievement of peace, security, solidarity and
cooperation within a framework of universal human
partnership and pluralism. Bahrain regards these elements
as essential for the survival of the planet and calls for
strengthening the role of the United Nations system, as it is
the trustworthy custodian of our accomplishments and
aspirations, so that it can carry out its task to the fullest
extent. We are confident that mankind can reach higher
levels of advancement, development and growth through
coordination and cooperation within the United Nations and
other regional organizations. It is our hope that the new
millennium will usher in a new era of abundance wherein
the world will be endowed with security, peace and
stability.













